Per Curiam.
Only those questions presented by the appellant’s petition of appeal have been considered by us. No appeal having been taken by the respondent, the alleged errors in the decree, which, as he argues in his brief, were prejudical to him, are not before us for review. The fact that, in his answer to the appellant’s petition of appeal, the respondent has declared himself to be aggrieved by these alleged errors, does not justify this court in-taking cognizance of them. A party who, considering himself aggrieved by a decree of the court of chancery or any portion thereof, desires to have that decree reviewed by this court must regularly take out and prosecute his appeal in the manner provided by the rules of this court and the court of chancery.
For affirmance — Ti-ie Ci-iiee-Justice, Dixon, Garrison, Fort, Garretson, Hendrickson, Pitney, Swayze, Bogert, Yoorhees, Yroom, Green, Gray — 13.
For reversal — -None.